1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 RUSSELL G. WYLES,

 8          Petitioner-Appellee,
 9 v.                                                                                     No. 30,383

10 ANDREA N. WYLES,

11          Respondent-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF CHAVES COUNTY
13 Ralph D. Shamas, District Judge

14 Sanders, Bruin, Coll & Worley, P.A.
15 Eric J. Coll
16 Roswell, NM

17 for Appellee

18 Sheryl L. Saavedra, LLC
19 Sheryl L. Saavedra
20 Roswell, NM

21 for Appellant

22                                 MEMORANDUM OPINION

23 SUTIN, Judge.
1       Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4       AFFIRMED.

5       IT IS SO ORDERED.



6                                        __________________________________
7                                        JONATHAN B. SUTIN, Judge

8 WE CONCUR:


 9 ____________________________
10 MICHAEL E. VIGIL, Judge


11 ____________________________
12 LINDA M. VANZI, Judge




                                           2